*500As the presentment agency concedes, the court’s finding as to sexual abuse in the third degree was based on legally insufficient evidence because there was a lack of independent evidence to corroborate appellant’s confession (see Family Ct Act § 344.2 [3]).
The presentment agency also concedes that the sexual abuse case influenced the court’s determination to adjudicate appellant a juvenile delinquent in the stolen property case rather than granting an adjournment in contemplation of dismissal, and it therefore requests a remand for a new dispositional hearing. However, since the period of probation has now expired, we instead exercise our interest of justice jurisdiction to dismiss the petition.
In view of these determinations, we find it unnecessary to address appellant’s remaining arguments. Concur — Tom, J.P., Saxe, Moskowitz, Gische and Clark, JJ.